Citation Nr: 1012036	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-38 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hamstring 
disorder, claimed as secondary to the service-connected right 
knee disability.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected right 
knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1995 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran had a VA examination in January 2008 to evaluate 
his claimed right hamstring and low back disorders.  The RO 
specifically requested the examiner to offer an opinion as to 
the nature and etiology of these disorders.  The examiner, 
reviewed the claims folder, recorded the Veteran's military 
history and prior medical history, conducted examinations and 
gave the following assessments: right anterior cruciate 
ligament tear, surgically repaired, no evidence of neuropathy 
or radiculopathy; there is no objective evidence of residual 
dysfunction, and right hamstring partial resection, no 
significant functional limitation restriction.  
However, the examiner did not provide nexus opinions as 
requested by the RO. Thus, in order to obtain such opinions, 
this case must be returned to the RO for either an addendum 
from the same January 2008 VA examiner or a new VA 
examination if the same examiner is not available.

The Board notes that there is evidence of the record which 
indicates that the Veteran did in fact have some disability 
at the time he filed his claim.  In this regard, a private 
treatment record dated in July 2007 noted a diagnosis of 
medial hamstring adhesions.  There is also evidence of 
degenerative disease of the spine.  Therefore, even if no 
disability is found on the VA exam, an opinion is still 
required to determine whether the disability noted in the 
private treatment records is related to the service-connected 
knee disability.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time the Veteran filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  

Further, the RO/AMC should ensure that the Veteran has been 
provided sufficient VCAA notice under 38 U.S.C.A. §§ 5102, 
5103, and 5103A and 38 C.F.R. § 3.159, with respect to the 
issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims 
folder and ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.

2.  Return the claims folder to the VA 
examiner who conducted the January 2008 VA 
examination for an opinion as to whether 
it is at least as likely as not (i.e., 
probability greater than 50 percent), that 
the Veteran's claimed right hamstring 
disorder is related to his right hamstring 
pull and cramps reported during military 
service.

If not, then, determine whether it is as 
likely as not that the Veteran's right 
hamstring disorder is caused or aggravated 
by his service connected right knee 
disability.

If in the examiner's opinion the right 
hamstring disorder is not caused by the 
service-connected right knee disability, 
but was as likely as not aggravated by the 
service-connected right knee disability, 
provide the following:

Objective evidence of baseline 
manifestations of the Veteran's aggravated 
disability.  (The baseline manifestations 
of the disability which are due to the 
effects of the service connected 
disability prior to aggravation or at the 
earliest date ascertainable.  This should 
be based on a review of the Veteran's 
treatment reports.)

Provide objective evidence of the natural 
progression of the baseline condition.  In 
other words, in objective terms, to the 
best of your ability provide an estimate 
as to what the current disability level of 
the aggravated disability would be without 
aggravation.

Even if no disability is found on the VA 
exam, an opinion is still required to 
determine whether the disability noted in 
the private treatment records is related 
to the service-connected knee disability.

3.  With regard to the claimed low back 
disorder, the examiner is request to 
provide an opinion as to whether it is as 
likely as not that the Veteran's low back 
disorder, if found, was caused or 
aggravated by his service-connected right 
knee disability.

If in the examiner's opinion the low back 
disorder is not caused by the service-
connected right knee disability, but was 
as likely as not aggravated by the 
service-connected right knee disability, 
provide the following:

Objective evidence of baseline 
manifestations of the Veteran's aggravated 
disability.  (The baseline manifestations 
of the disability which are due to the 
effects of the service connected 
disability prior to aggravation or at the 
earliest date ascertainable.  This should 
be based on a review of the Veteran's 
treatment reports.)

Provide objective evidence of the natural 
progression of the baseline condition.  In 
other words, in objective terms, to the 
best of your ability provide an estimate 
as to what the current disability level of 
the aggravated disability would be without 
aggravation.

Even if no disability is found on the VA 
exam, an opinion is still required to 
determine whether the disability noted in 
the private treatment records is related 
to the service-connected knee disability.

The complete rationale for any opinion 
expressed should be provided.  

4.  In the alternative, if the same 
examiner is not available, the Veteran 
should be afforded another appropriate VA 
examination to determine the nature and 
etiology of his claimed right hamstring 
and low back disorders.  The claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  Following the examination, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., probability greater than 50 
percent), that any current right hamstring 
and low back disorders had their origin in 
service or are in any way related to the 
Veteran's active service, or is due to the 
service-connected right knee disability.  

If in the examiner's opinion the hamstring 
and low back disorders are not due to the 
service-connected right knee disability, 
but was as likely as not aggravated by the 
service-connected right knee disability 
provide the following:

Objective evidence of baseline 
manifestations of the Veteran's aggravated 
disability.  (The baseline manifestations 
of the disability which are due to the 
effects of the service connected 
disability prior to aggravation or at the 
earliest date ascertainable.  This should 
be based on a review of the Veteran's 
treatment reports.)

Provide objective evidence of the natural 
progression of the baseline condition.  In 
other words, in objective terms, to the 
best of your ability provide an estimate 
as to what the current disability level of 
the aggravated disability would be without 
aggravation.  A complete rationale for any 
opinion expressed should be provided.

5.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


